Citation Nr: 1403424	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-05 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back condition. 

2.  Entitlement to service connection for an esophageal condition. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that a claim for service connection for a low back condition was denied in a November 2007 rating decision.  The Veteran submitted additional relevant evidence prior to the expiration of the appeal period.  Accordingly, the claim will be considered on the merits.  See Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007) ("[A] claim becomes final and subject to a motion to reopen only after the period for appeal has run.").  

In July 2010, a Travel Board hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.

The Board remanded the claim in April 2011 for further development and consideration.  

The Veteran submitted additional argument in June 2012, and the Veteran's representative waived RO consideration of that evidence in July 2013.  38 C.F.R. 
§ 20.1304 (2013).


FINDINGS OF FACT

1.  The Veteran served at Camp Lejeune in 1983.

2.  The most probative evidence indicates the Veteran's current back disability was not shown in service or for many years thereafter, and is not related to service. 

3.  The most probative evidence indicates the Veteran's current esophageal condition was not shown in service or for many years thereafter, and is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for an esophageal condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in letters dated in March 2007 (low back condition), May 2008 (low back condition and esophageal condition), and August 2011 (esophageal condition), the Veteran was provided notice regarding what information and evidence is 
needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in May 2012.

Regarding the duty to assist, VA has obtained service treatment records (STRs), assisted the appellant in obtaining evidence, afforded the appellant a physical examination and obtained a medical opinion regarding his low back condition and esophageal condition, and afforded the appellant the opportunity to give testimony before the Board.  

Additionally, the Board also notes that actions requested in the prior remand have been undertaken.  Indeed, pertinent private treatment records were requested and a VA examination was obtained.  In addition, the Veteran was advised to submit medical evidence which indicates his claimed esophageal condition is related to service, to include using contaminated water while at Camp Lejeune.  However, besides the Veteran's statements, he has not submitted any such evidence.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining 
such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument to support his claim.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

B.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is 
an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).


Low Back Condition 

The Veteran's service treatment records (STRs) are negative for any complaints, findings, or treatment of any low back condition.  On June 1983 separation examination, the spine examination was normal. 

Private osteopathic treatment reports reveal that the Veteran first sought 
treatment for right knee and right sacroiliac pain in April 2000, which began in February 2000.  At that time he reported that he has had no prior back problems.  Radiographic studies at that time revealed a small Schmorl's node at the L2-L3 interval on the superior endplate of L3 and some very mild arthritic changes at the sacroiliac joint.  

In January 2003 the Veteran reported right side hip and buttock pain of 4 years duration worsened since fall (cold weather).  In February 2003, the Veteran was reported to have had difficulty with back pain radiating down to the right lower extremity for the previous five or six years, without any precipitating events.  In January 2004 the Veteran presented with a back pain exacerbation of three days duration after moving a 150 pound dresser on his knee and lifting.  He had no immediate pain but had a progressive worsening of the right lower back pain that night.  Subsequently, the pain became severe.  Upon presentation he was unable to get up from a laying down position.  The X-ray was interpreted as showing normal alignment and minimal osteophyte formation at T12-L1, L2-L3 and L3-L4 likely degenerative.  It was noted the disc spaces were preserved at all levels.

Private chiropractic treatment reports reveal that the Veteran sought treatment for low back and right leg pain.  The case history form was not dated; however, he listed his age as 43 which would place the date the document was generated between August 2004 and August 2005.  He stated that he has had this condition for the past 10 years, it was not due to an accident, and he did not have this or a similar condition in the past.  He denied any previous personal injury or accident in the past besides an auto accident over five years ago.

The Veteran requested service connection for a low back condition in March 2007.  The Veteran has contended, in written statements and testimony, that his current back condition is related to injuries that he alleges he sustained during active service.  He claims that while in California for a few months near the end of his tour of duty, he hurt his back on two occasions, once while lifting heavy section boxes loaded with artillery, and again a couple of weeks later while lifting ninety-eight pound shells onto a truck.  The Veteran claims that he was treated on the spot by a corpsman who gave him Motrin and advised him to rest.  He claims that when these injuries occurred, most of his unit had returned to Camp Lejeune but he had stayed behind to pack and therefore the corpsman was not his usual corpsman.  Thus, he claims that the injuries he sustained were not documented.  He reports that he has had problems with his back since that time, which for years he treated himself with over-the-counter medications and other conservative treatments because he did not have insurance to pay for formal treatment. 

In support of his claim, the Veteran has submitted statements from buddies and members of his family.  One buddy claims to have served with the Veteran and states that he witnessed the two in-service injuries claimed by the Veteran.  However, this statement appears to have been written by the Veteran, and the 
form was simply signed by the other person.  Specifically, when compared with the handwriting on the Veteran's notice of disagreement, there are marked similarities to how the word "Camp" is written (appearing more like "lamp") as well as the letter "B" in words and the use of both upper and lowercase letters.  Another buddy indicated that he was a friend of the Veteran's from his hometown and also served in the Marine Corps at the same time as the Veteran.  He stated that they were each training in California at the same time and they met up while there, at which time the Veteran told him of the two times that he injured his back.  He also related that the Veteran looked "a little bent sideways" at that time. 

In June 2008, the Veteran reported to a treatment provider that he had pain involving his back since approximately 1983 when he developed pain from a lifting injury while in the service.  He indicated that he had dealt with it on and off over the years with bed rest, change of activities, diet, and exercises.  Later in June 2008, the Veteran reported to another provider that he has had low back pain since he was in the military, with repetitive incidents since that time.  In January 2009, a private physician noted that the Veteran reported an injury when he lifted a heavy weight in 1983, at which point he developed low back pain.  This low back pain was severe, but the Veteran managed his back pain with conservative management.  The physician reported that in 1996, the Veteran also developed right-sided leg pain.  The physician said that the Veteran's chief complaints of back pain and right leg pain have been persistent.  In September 2009, the Veteran's attending physician related that the Veteran first mentioned his back ache during his second visit in November 1998 (his first visit was for unrelated reasons).  His back pain became more severe in January 2003 when he developed symptoms typical of right-side lumbar radiculopathy.  He mentioned at that time a history of back pain for at least 4 years.   The Veteran underwent a L4-L5 microdiscectomy in 2009.  

A VA examination was conducted in March 2012.  The diagnosis was lumbar DDD.  After a review of the Veteran's claims file, the examiner stated that it was less likely as not that the Veteran's lumbar DDD was incurred in or caused by the claimed in-service injuries.  The examiner noted that the Veteran's lumbar DDD was not diagnosed until after 2000, no STRs show an in-service low back condition or injury, and there is no treatment for the condition between separation from service and 2000.   

Upon review of the record, the Board finds the preponderance of the competent, credible, and probative evidence is against the claim. 

The Board finds the allegations of in-service injury and continuous symptoms thereafter are not credible when compared with the other evidence of record.  Although the Veteran has provided buddy statements and statements from family members to support his allegation, the Board finds the statements made by the Veteran to treating providers prior to his date of claim are more reliable than the statements made by the Veteran and made on his behalf in his pursuit of monetary benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

In this regard, the Veteran denied prior back problems in a 2000 treatment report and made no mention of any history of back injury in service to medical providers prior to 2007.  In 2004 he reported a history of back problems for 10 years.  It was not until after his 2007 claim that he began reciting a history of an in-service back injury to treatment providers.  Had his back disability been as prevalent since service as he now alleges, it is unlikely that he would have failed to mention in-service injuries when first seeking treatment for back pain.  Moreover, his separation examination found no abnormalities of the spine, which is especially significant given that his reported timeline of events suggest the alleged injuries occurred near the end of his tour of duty, and likely would have been indentified at separation.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

Further impacting the credibility of the evidence is the fact that one of the buddy statements appears to have been written by the Veteran, with the form merely signed by the buddy.  Whether the form was signed before or after the statement was written is unknown.  Moreover, the lay statements are purporting to recall events occurring more than 20 years ago.  In short, the Board finds information and evidence provided while pursuing compensation benefits is less probative and credible than reports made to treatment providers prior to 2007 and the service treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, and inconsistent statements).

In addition, the March 2012 VA examiner has opined that it was less likely as not that the Veteran's current low back condition was incurred in or caused by the claimed in-service injuries.  This opinion is based on a review of the claims file, considered the Veteran's lay assertions, and is supported by sound and detailed rationale.  Thus, the Board finds that it is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

The Veteran contends that March 2012 VA back examination is inadequate because the examiner failed to discuss the Veteran's account of his in-service injuries.  However, this examination did, in fact, discuss these injuries in the medical history section stating "C-file review shows appeal for claim of low back condition traced to injury in the military prior to 1983."  In addition, the examiner opined, in part, that it was less likely as not that the Veteran's low back condition was caused by the claimed in-service injuries.  Moreover, the Veteran's assertions regarding his low back injuries and continuous symptoms thereafter have been found to lack credibility.  

To the extent that the Veteran himself believes that his current disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of back disorders requires medical testing and expertise to determine.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of a low back disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran allegedly experienced in service or following service are in any way related to his current low back disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").    The Board finds the opinion of the VA examiner to be of greater probative value than the Veteran's lay contentions.  

In sum, a back disability was not shown in service, arthritis was not shown within one year following discharge from service, and the most probative evidence indicates the current low back disability is not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


Esophageal Condition 

The STRs are negative for complaints, findings, or treatment of any esophageal condition.  During the June 1983 separation examination, the mouth, throat, lungs, and chest were all evaluated as normal. 

Private treatment reports show that in December 2004, when the Veteran was evaluated for cardiac concerns with complaints of chest pressure and pulling, he was noted to have a past medical history that was significant for gastroesophageal reflux disease (GERD).  During a January 2009 consultation for unrelated conditions, it was noted that the Veteran's medical history is significant for reflux and heartburn.  Current medications were listed as Prilosec.  On VA examination in March 2012, he was diagnosed with GERD.

The Veteran has advanced the arguments that he has had heartburn since service, his current esophageal condition was caused by exposure to contaminated drinking water at Camp Lejeune, or that the condition was caused by the medication he must take for his low back condition. 

The Veteran was not diagnosed with an esophageal condition during service and an esophageal condition is not a disorder listed as a chronic disease for purposes of establishing service connection under a theory of continuity of symptomatology.  See Walker, supra.

In support of his claim, the Veteran has submitted literature regarding the drinking water contamination that occurred at Camp Lejeune, North Carolina in the early 1980s.  One document is entitled "Appendix B: Community Concerns" and was obtained from the Camp Lejeune home page of the Agency for Toxic Substances & Disease Registry.  With regards to residents being concerned about the number of people who have reflux-gastritis in the county, it was noted in the document that there are a large number of causes of gastrointestinal reflux including medication, smoking, and obesity.  Further, chemicals are not known to cause gastroesophageal reflux. 

The Veteran also submitted a 2009 publication from the National Academy of Sciences entitled Contaminated Water Supplies at Camp Lejeune - Assessing Potential Health Effects.  The document stated that in the early 1980s, two water-supply systems on Camp Lejeune, North Carolina were found to be contaminated with the industrial solvents trichloroethylene (TCE) and perchloroethylene (PCE).  Further, the water systems were supplied by two water treatment plants, which served enlisted-family housing, barracks for unmarried service personnel, base administrative offices, schools, and recreational areas.  One of the water systems also served the base hospital, industrial areas, and a housing area.  The National Research Council (NRC) appointed a committee to review the evidence on whether adverse health outcomes are associated with past contamination of the water supply at Camp Lejeune.  The committee determined that there was limited/suggestive evidence of an association between esophageal cancer and PCE and inadequate/insufficient evidence to determine whether an association exists 
between esophageal cancer and TCE.  Additionally, it was determined that there was inadequate/insufficient evidence to determine whether an association exists between gastrointestinal effects and such exposure.  There were no health outcomes for which there was sufficient evidence of a causal relationship or sufficient evidence of an association in relation to TCE, PCE, or solvent mixtures.  The National Academy of Sciences, Contaminated Water Supplies at Camp Lejeune - Assessing Potential Health Effects (2009). 

The Board notes that the Director of Compensation and Pension Service issued a Training Letter 10-03 in April 2010 in which it was acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  Two of the eight water treatment facilities supplying water to the base were contaminated with either tricholoroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE) from an off-base dry cleaning facility.  The Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard.  In addition to TCE and PCE, ATSDR has also indicated that high concentrations of benzene, Vinyl Chloride, and trans-1, 2-dichloroethylene (1, 2-DCE) were detected in the drinking water system. 

The Director also noted in Training Letter 10-03 that the National Research Council of the National Academies of Science released a report in June 2009, which found that scientific evidence for any health problems from past water contamination is limited.  The evidence for the amounts, types, and locations of contamination were not well recorded at the time and cannot now be extrapolated.  Therefore, conclusive proof of harmful health effects is unlikely to be resolved with any further studies.  As such, the Director indicated that disability claims based on exposure to contaminated water at Camp Lejeune must be handled on a case-by-case basis.  Recent VBA Fast Letter No. 11-03 (Jan. 11, 2011) provides instructions for claims involving exposure to contaminated water during service at Camp Lejeune.  A subsequent letter issued on April 27, 2011 discusses specific evidentiary development to be conducted in these water contaminate cases.  While this Training Letter also includes a list of diseases determined to be potentially associated with exposure to contaminated drinking water at Camp Lejeune, there are currently no "presumptive" diseases attributed to service at Camp Lejeune.  In any case both documents stipulate that appeals involving claims for service connection for specific disabilities asserted to be secondary to water contaminates at Camp Lejeune are to be remanded to the Louisville, Kentucky RO which has been accomplished in this case.  The RO has developed the claim as directed.

The Board notes that there is no medical evidence of record linking the Veteran's claimed esophageal condition to his active service, and the evidence he submitted to support his contention that the condition is related to contaminated water at Camp Lejeune do not indicate that such a relationship exists.  The Veteran was advised on remand to submit medical evidence which indicates his claimed esophageal condition is related to service, to include using contaminated water while at Camp Lejeune.  However, besides the Veteran's statements, he has not submitted any such evidence.  

The Board notes that a VA opinion was not sought concerning the Veteran's claim for an esophageal condition on a direct basis.  However, there is no competent and credible evidence of an esophageal condition in service or for many years thereafter, and none of the medical evidence of record suggests the Veteran's esophageal condition is related to his military service.  Moreover, as a lay person, the Veteran is not competent to opine that his current complaints are related to service.  Thus, the Board finds that an opinion is not required in this case.  38 C.F.R. § 3.159(c)(4); see Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

The Veteran also seeks service connection for an esophagus condition as secondary to the medication he must take for his low back condition.  See 38 C.F.R. § 3.310.  However, the Veteran is not service-connected for any disability, and therefore entitlement to service connection on a secondary basis must be denied as a matter of law.  

In summary, there is no competent and credible evidence of an esophagus condition during service or for many years thereafter, and no competent evidence even suggesting the current condition is related to service.  Accordingly, service connection for an esophageal condition is denied. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 



ORDER

Service connection for a low back condition is denied.

Service connection for an esophageal condition, to include GERD, is denied.




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


